            Case 1:20-cv-04632-ALC Document 18 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                            11/25/2020
SOUTHERN DISTRICT OF NEW YORK

 LEOPOLD BERKOWITZ,

                                 Plaintiff,                       20-cv-04632 (ALC)
                        -against-                                 ORDER OF
                                                                  DISCONTINUANCE
 JOHN DOE, ET AL.,

                                    Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

sixty (60) days.

SO ORDERED.

Dated:      November 25, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
